Citation Nr: 1515117	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1969 to March 1971.  The Veteran's decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to a TDIU.

The issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record in the Veteran's substantive appeal (VA Form 9) received in April 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unable to obtain and maintain substantially gainful employment due to his service-connected posttraumatic stress disorder (PTSD), scars, tinnitus and left elbow disability.  

A review of the claim file demonstrates that the Veteran was provided a VA examination for his TDIU claim in January 2013.  The examiner found that the service-connected peripheral neuropathy restricted him to performing medium work, exerting no more than 20 to 50 pounds of force occasionally and/or 10 to 25 pounds of force frequently, and/or a negligible amount of force constantly to move objects.  The other physical disabilities and PTSD were not deemed to preclude employability.  The Veteran had last worked as an air conditioning and refrigeration serviceman.  It would appear that such work would involve some degree of pushing and lifting objects but the Board simply lacks enough specifics to determine whether this would constitute light, medium, or heavy work.  Therefore, the Veteran should be asked to submit a statement describing his typical duties when he was working, specifically noting the approximate amount of weight he would push, carry, and/or lift and how frequently this was done over the course of a typical work day. 

Accordingly, the case is REMANDED for the following action:

  1.	Request that the Veteran submit a statement describing his typical duties when he worked as an air conditioning and refrigeration serviceman.  He should specifically note the approximate amount of weight he would push, carry, and/or lift and state how frequently this was done over the course of a typical work day.

2. If a statement is received as a result of the above action, then forward the claims file to the February 2013 examiner, or any other qualified examiner to determine whether, given this new information, it is at least as likely as not that the Veteran is precluded from substantially gainful employment due to any combination of his service-connected disabilities including ulnar neuropathy, PTSD, nasal shrapnel wound, left elbow arthritis, tinnitus, scars of the left thigh and right temple, and hearing loss.  
               
3. 	If the benefit sought on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






